‘("v

 

r§‘ul'm S`
Ao 2453 (cAsDRev_ 08/14) Judgmem in a retry criminal case §§ § §M i-;:'; §§

..._-”-
numan

 

 

  

UNITED STATES DISTRICT COURT DEC 1 1 2013

SOUTHERN DISTRICT OF CALIFORNIA erisa us clement conn
courses brenner oF catlFM`

    

 

 

 

 

UNITED srA'rEs oF AMERICA JUDGMENT IN A CE NAL CASF. U-”
V_ (F or Offenses Comrnitted On or After chember 1, 1987)
MARIO AL JARAMLLLO

Case Number: 18CR5044-}ES/ %

RYAN V. FRASER, FD

Defendant’s A_ttorney
REGISTRATION No. 72754298

|:| _
The Defendant:
pleaded guilty to count(s) ONE OF THE SUPERSEDING INFORMATION

|:I was found guilty on count(s)

 

auer a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s!
18 USC 3 ACCESSORY AFTER THE FACT (Misdemeanor) ls

The defendant is sentenced as provided in pages 2 through 2 of this judgment

I:l The defendant has been found not guilty on count(s)

 

)H Count(s) UNDERLYING INFORMATION is dismissed on the motion of the United States.

 

Assessment : $10.00
Pursuant: to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible.

No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attomey of
any material change in the defendant’s economic circumstances

December 11. 2018

Date of lmposition of Sentence

di nw etre/-

n'orlr. RUBEN B. BRooKs
UNITED STATES MAGISTRATE JUDGE

lSCRSO44-]
%aee

 

¢"\`-'V

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: MAR_IO AL JARAMlLLO ]udgment - Page 2 of 3
CASE NUMBER: 18CR5044-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TlME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:|l:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at P.M. on
l:| as notified by the United States Marshal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
l:| as notified by the United States l\/[arshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

1 8CR5 ()44-§45f

ZVd@>

 

